874 P.2d 827 (1994)
127 Or. App. 622
STATE of Oregon, Respondent,
v.
James Scott HOPKINS, Appellant.
90-11-36303; CA A70109.
Court of Appeals of Oregon.
Motion for Reconsideration March 30, 1994.
Decided May 4, 1994.
Theodore R. Kulongoski, Atty. Gen., Virginia L. Linder, Sol. Gen., and Timothy A. Sylwester, Asst. Atty. Gen., for motion.
*828 Before RICHARDSON, C.J., and DEITS and RIGGS, JJ.
On Respondent's Motion for Reconsideration March 30, 1994.
RICHARDSON, Chief Judge.
The state moves for reconsideration, ORAP 6.25, of our opinion in State v. Hopkins, 127 Or.App. 1, 870 P.2d 849 (1994), in which we addressed defendant's unpreserved error regarding his post-prison supervision term and remanded for resentencing. The state argues that we should not have reached that error and cites, inter alia, State v. Slawson, 123 Or.App. 573, 860 P.2d 876 (1993). Defendant's error is unpreserved and we agree with the state that, under the rationale of Slawson, we should not have addressed it. Accordingly, we modify our opinion to withdraw our discussion of that error and affirm.
Reconsideration allowed; opinion modified; affirmed.